Orders, Supreme Court, New York County, entered on October 14, 1980 and October 21, 1980, which, inter alia, set the above-entitled action down for an immediate trial and which accelerated discovery, unanimously reversed, to the extent appealed from, on the law and the facts, without costs and without disbursements, so as to delete the provisions for an immediate trial and accelerated discovery. Special Term was without authority in these circumstances to grant either an immediate trial or accelerate discovery without the consent of the parties. (See The Bronx and New York County Supreme Court Rules, 22 NYCRR 660.8 [a] [5].) Concur — Kupferman, J.P., Sandler, Sullivan, Ross and Markewich, JJ.